DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al., US 2017/0218131 A1 (hereinafter “Son;” published earlier on 02/04/2016 as PCT/KR2015/005056) in view Uhl et al., US 2013/0220516 A1 (hereinafter “Uhl”). Son teaches a curable petroleum resin comprising a petroleum resin monomer selected from a C-5 fraction and a silane monomer represent by Chemical Formula 2 (vinyltrimethoxy silane). See Son, Abstract; [0013] – [0018]. Son further teaches a resin with softening point between 92.5 to 122.0°C. See Son, Table 2. Son further teaches the curable petroleum resin is useful as a reactive adhesive. See Son, [0012] & [0137]. The present invention differs from Son in that the present invention requires a styrene monomer. Uhl teaches in analogous hydrocarbon resins derived from petroleum sources including hydrocarbon resins with styrene monomers. See Uhl, [0031] & [0035]. In view of Uhl, one having an ordinary skill in the art would be motivated to modify Son by using a hydrocarbon mixture that contains styrene monomers along with C-5 monomer mixtures because one expect that the hydrocarbon mixtures recited in Son and Uhl are interchangeable with styrene being a well-recognized repeating unit.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh